DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Restriction election received on 04/18/2022 has been acknowledged. Claims 1-23 are now pending and have been considered below.

	Election/Restrictions
1.	Applicant’s election of Species 1 in the reply filed on 04/18/2022 is acknowledged.
2.	After further consideration, the Species requirement is hereby withdrawn since the Species did not present a burden on examination.

	Claim Objections
Claim(s) 21 is/are objected to because of the following informalities:  
As per claim 21, at line 2, the recitation “assembly”, is understood to mean --assemblies--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 2-10, 12-14, 19, and 20, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claims 2 and 19, at line 1, the recitation “pivotal foundation supports” renders the claim indefinite because it is unclear as to how the foundation supports and be pivotal, since it is not disclosed as to how these elements (700) can pivot and they are shown in the figures as fixed structures.
As per claim 5, at line 1, the recitation “the end assemblies” renders the claim indefinite because it lacks antecedent basis.
As per claim 5, at lines 2 and 4, the recitations “configured to couple to a longitudinal support soil anchor assembly” and “first and second lateral soil anchor assemblies” renders the claim indefinite because it is unclear if the longitudinal support soil anchor assembly and the first and second lateral soil anchor assemblies are being positively claimed.
As per claim 6, at line 1, the recitation “the lateral soil anchor assembly” renders the claim indefinite because it lacks antecedent basis.
As per claim 12, at lines 2-3, the recitation “configured to couple to first and second lateral soil anchor assemblies” renders the claim indefinite because it is unclear if the first and second lateral soil anchor assemblies are being positively claimed.

Allowable Subject Matter
Claims 5 and 12 are rejected as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the limitation “wherein the end assemblies comprise an end cross slide channel configured to couple to a longitudinal support soil anchor assembly, and first and second pairs of cross slide angles configured to couple to first and second lateral soil anchor assemblies via cross support weldments” would overcome the prior art rejection since such a slidable configuration was not found in the relevant prior art of record. Claim(s) 6-10 and 13-14 depend from claims 5 and 12, respectively, and are therefore rejected as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 11, 15, and 17-20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (U.S. Pub. No. 2018/0340310).
As per claim 1, Peterson teaches a mobile rail foundation system (footing system; abstract), comprising: a segmental rail foundation (figure 1) including: a plurality of anchor assemblies (at 102), where each of the plurality of anchor assemblies is configured to couple to a plurality of soil anchor assemblies (at 108); and at least one sectional spacer rail assembly (114) configured to detachably attach adjacent anchor assemblies to form the segmental rail foundation (figure 1).
As per claim 2, Peterson teaches foundation supports (112) affixed to at least a portion of the plurality of anchor assemblies (figure 1).
As per claim 3, Peterson teaches the foundation supports are configured to couple to vertical supports of a structure (it is understood that the foundation supports are capable of coupling to vertical supports of a structure).
As per claim 11, Peterson teaches the plurality of anchor assemblies comprise a center anchor assembly (center assembly 102) coupled to two soil anchor assemblies (108 center), the center anchor assembly attached between two sectional spacer rail assemblies (figure 1).
As per claim 15, Peterson teaches the plurality of soil anchor assemblies comprise helical soil pile anchors (as illustrated, the piles of 108 are helical; figure 1).
As per claim 17, Peterson teaches a second segmental rail foundation (figure 2) comprising a plurality of anchor assemblies and at least one sectional spacer rail assembly configured to detachably attach adjacent anchor assemblies to form the second segmental rail foundation (it is understood that the second assembly [right side of figure 2] is the same assemblage of the first in figure 1, and would therefore include the same plurality of anchor assemblies and at least one sectional spacer rail assembly configured to detachably attach adjacent anchor assemblies to form the second segmental rail foundation).
As per claim 18, Peterson teaches each of the plurality of anchor assemblies is configured to couple to a plurality of soil anchor assemblies (figures 1 and 2).
As per claim 19, Peterson teaches a foundation support (112) is affixed across individual anchor assemblies of the plurality of anchor assemblies (figures 1 and 2).
As per claim 20, Peterson teaches the segmental rail foundations are substantially parallel (figure 2), and the foundation supports are configured to couple to vertical supports of a structure supported by the segmental rail foundations (it is understood that the foundation supports are capable of coupling to vertical supports of a structure supported by the segmental rail foundations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (U.S. Pub. No. 2018/0340310).
As per claim 4, Peterson teaches the plurality of anchor assemblies comprise end anchor assemblies (assemblies 102 on the ends; figure 1).
Peterson teaches two soil anchor assemblies but fails to disclose the end anchor assemblies are coupled to three soil anchor assemblies.
However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the apparatus to have a duplicate soil anchor assembly, since such a modification would have only involved a mere duplication of a component. Absent any persuasive evidence that a particular configuration of the claimed duplicate part is significant, a duplicate part is generally recognized as being within the level of ordinary skill in the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art to include three soil anchor assemblies, in order to provide greater resistance and therefore greater foundational strength depending on a structure’s design requirements.
	
Claim(s) 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (U.S. Pub. No. 2018/0340310) in view of Toson et al. (U.S. Patent No. 8,707,636).
As per claim 16, Peterson teaches each of the helical soil pile anchors are coupled to one of the plurality of anchor assemblies (figure 1) via a rod (rod of 108) and a self-aligning anchorage termination (it is understood that the termination of the rod is capable of functioning as a self-aligning anchorage termination).
Peterson fails to disclose the rod is threaded.
Toson et al. discloses a foundation system (title) including an anchor rod that is threaded (at 46; figure 2).
Therefore, from the teaching of Toson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the foundation assembly of Peterson such that the rod is threaded, as taught by Toson et al., in order to provide a well-known means of attachment to facilitate assembly.

Claim(s) 21-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (U.S. Pub. No. 2018/0340310) in view of Amendgual (U.S. Pub. No. 2010/0293870).
As per claim 21, Peterson fails to disclose one or more hold down assembly configured to couple an anchor assembly of the plurality of anchor assemblies to an infrastructure located below the segmental rail foundation.
Amendgual discloses an anchoring (abstract) including one or more hold down assembly (3-5) configured to couple an anchor assembly of the plurality of anchor assemblies to an infrastructure (concrete 7) located below the segmental rail foundation (figure 1; in the combination, the hold down assembly of Amendgual would couple an anchor assembly of the plurality of anchor assemblies of Peterson to an infrastructure located there below).
Therefore, from the teaching of Amendgual, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the foundation assembly of Peterson to include one or more hold down assembly configured to couple an anchor assembly of the plurality of anchor assemblies to an infrastructure located below the segmental rail foundation, as taught by Amendgual, in order to further stabilize the foundation and therefore provide greater foundational strength depending on a structure’s design requirements.
As per claim 22, Peterson as modified in view of Amendgual discloses the hold down assembly comprises a forked hold down plate (5; as illustrated, the plate has forked prongs; figure 2 of Amendgual) secured to the infrastructure (figure 1 of Amendgual).
As per claim 23, Peterson as modified in view of Amendgual discloses the forked hold down plate is secured by an anchor bolt (3) in a concrete slab (7) of the infrastructure (figure 1 of Amendgual).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to foundations systems in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635